Citation Nr: 0530827	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-28 694	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a low back disability, 
secondary to exposure to mustard gas.  



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military from September 1972 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Paul, 
Minnesota.  Specifically, in December 2001 as well as in 
April 2003 decisions, the RO denied the issue of entitlement 
to service connection for a low back disability, secondary to 
in-service exposure to mustard gas.  

Further review of the claims folder indicates that, in 
December 2001 as well as in August 2002 rating actions, the 
RO denied the issue of entitlement to service connection for 
a psychiatric disorder, secondary to in-service exposure to 
mustard gas.  Thereafter, in the notice of disagreement which 
was received at the RO in February 2004 pursuant to the 
veteran's low back claim, as well as in the substantive 
appeal which was received at the RO in August 2004 pursuant 
to that issue, the veteran asserted that his in-service 
exposure to mustard gas has led to his mental health 
impairment.  In a letter dated a couple of days later in 
August 2004, the RO asked the veteran whether he wished to 
file a claim for service connection for a chronic psychiatric 
disability secondary to exposure to mustard gas.  The RO 
enclosed a form in which the veteran was given the 
opportunity to file such a claim if he so desired.  A 
complete and thorough review of the claims folder indicates 
that the veteran failed to respond to the RO's request for 
clarification of this matter.  As such, the Board finds that 
no further action need be taken on the issue of whether new 
and material evidence has been received sufficient to reopen 
a previously denied claim for service connection for a 
psychiatric disorder, secondary to in-service exposure to 
mustard gas.  

With regard to the issue on appeal, the Board notes that, in 
the notice of disagreement which was received at the RO in 
February 2004, the veteran requested a personal hearing.  In 
the substantive appeal which was subsequently received at the 
RO in August 2004, the veteran clarified that he desired to 
present testimony at a personal hearing conducted before a 
Veterans Law Judge (VLJ) at the RO.  

In a letter dated a couple of days later in August 2004, the 
RO acknowledged the veteran's request for a personal hearing 
before a VLJ at the RO (Travel Board hearing).  In addition, 
the RO explained to the veteran that, in light of the length 
of time before such a hearing could be scheduled, he had the 
opportunity to request a different type of hearing, including 
a videoconference hearing between himself (at the RO) and a 
VLJ in Washington, D.C.; a hearing before a VLJ in 
Washington, D.C.; or a hearing before RO personnel at the RO.  
The veteran was also given the opportunity to withdraw his 
request for a personal hearing.  In this August 2004 letter, 
the RO also stated that, if the veteran did not respond, his 
name would remain on the list of those veterans who desired a 
hearing before a VLJ at the RO.  A review of the claims 
folder indicates that the veteran failed to respond to this 
letter.  Therefore, he was subsequently docketed by the RO 
for a Travel Board hearing.

In a letter sent to the veteran in November 2004, the RO 
notified him of the scheduling in February 2005 (including 
time and place) of his requested hearing.  In addition, the 
RO asked the veteran whether he intended to appear at the 
scheduled hearing, whether he wished to withdraw his request 
for such a hearing, and whether he believed that his hearing 
would require more than 30 minutes.  Also, the RO informed 
the veteran that, if no response to the questions posed in 
the letter were received, another veteran would be assigned 
his time slot.  A handwritten notation on the copy of this 
letter which is included in the veteran's claims folder 
indicates that the veteran failed to respond, and the claims 
folder contains no evidence or indication that the veteran 
responded to the RO's November 2004letter.  Moreover, the 
veteran did not report for the hearing at the RO in February 
2005.  Accordingly, under these circumstances, the Board 
concludes that the veteran has withdrawn his hearing request.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The RO denied a claim for service connection for a low 
back disability, secondary to exposure to mustard gas, in a 
December 2001 rating decision.

2.  The veteran was notified of the December 2001 rating 
decision in February 2002, and he did not appeal it within 
one year of the February 2002 notification.

3.  Evidence received since the December 2001 rating decision 
was previously submitted to agency decisionmakers; does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; is cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A December 2001 rating decision denying service 
connection for a low back disability, secondary to exposure 
to mustard gas, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the December 2001 rating decision 
denying service connection for a low back disability, 
secondary to exposure to mustard gas, is not new and 
material, and the veteran's claim for service connection for 
a low back disability, secondary to exposure to mustard gas, 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim for VA 
benefits and to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Notice 
of the information and evidence needed to substantiate a 
claim must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO properly construed a statement from the 
veteran additional evidence received in November 2002 as an 
application to reopen a claim for service connection for a 
low back disability, secondary to exposure to mustard gas, 
which had been previously denied by a December 2001 rating 
decision.  In February 2003, the RO sent the veteran a 
notification letter informing him that he must submit new and 
material evidence to reopen his claim.  The RO satisfactorily 
informed him of what was meant by new and material evidence 
in its letter.  38 C.F.R. § 3.156(a).  The RO told him that 
it would examine the evidence that he had already submitted 
in November 2002 to determine whether this evidence 
constituted new and material evidence.

In providing notice for original claims, VA is required to 
inform the claimant about the information and evidence that 
VA will seek to provide and the information and evidence the 
claimant is expected to provide.  However, the burden is on 
the claimant to produce new and material evidence to reopen a 
previously denied claim.  Nevertheless, the RO offered to 
assist the veteran in obtaining any evidence he put VA on 
notice of if he provided enough information for VA to attempt 
to get such evidence.  Nothing in the law pertaining to the 
duty to assist claimants may be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  Because the RO provided the proper notice to the 
veteran regarding new and material evidence, the Board 
concludes that the notice requirements in this case have been 
met.  

Moreover, although the veteran submitted evidence for review, 
he did not put VA on notice of any evidence he wanted VA to 
obtain in his behalf.  As noted in the Introduction, the RO 
docketed the veteran for a Travel Board hearing but he did 
not report for the hearing.  Thus, in this case, the Board 
concludes that the duty to assist has also been fulfilled.  
Therefore, a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).

Application To Reopen A Claim For Service Connection For
A Low Back Disability, Secondary To Exposure To Mustard Gas.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

VA regulations provide that service connection may be 
established for the development of certain conditions when 
there was exposure to specified vesicant agents during active 
military service.  When there was full-body exposure to 
nitrogen or sulfur mustard gas during active service the 
listed conditions are chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung (except mesothelioma) cancer and 
squamous cell carcinoma of the skin.  When there was full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the November 2002 application to 
reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In this case, the original claim for service connection for a 
low back disability, secondary to exposure to mustard gas, 
was denied in a December 2001 rating decision, and the 
veteran was informed of that decision in February 2002.  
Although he submitted evidence within the one-year appeal 
period of notification of the rating decision, he did not 
appeal the decision, and it is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.304 (filing of additional 
evidence after receipt of notice of adverse determination 
does not extend the time limit for initiating or completing 
an appeal from that determination).  See also 38 C.F.R. 
§ 3.400(q)(1)(i) (provision governing effective date to be 
assigned where claim is reopened and granted based on new and 
material evidence submitted within the appeal period of 
previous denial of that claim).

The RO denied the claim in December 2001 because the service 
medical records showed not treatment for a low back 
disability in service or mustard gas exposure.  Moreover, the 
RO acknowledged that the veteran submitted a statement from a 
fellow servicemember, L.B., stating that the veteran and he 
had both been exposed to mustard gas in service, but the RO 
determined that this evidence was not a sufficient basis for 
service connection, given that there was no other evidence of 
exposure and no connection between mustard gas exposure, if 
any, and a current low back condition.  In its notification 
letter, dated in August 2001, regarding the information or 
evidence needed to substantiate his claim, the RO told the 
veteran that it would not attempt to verify mustard gas 
exposure in service unless the veteran submitted medical 
evidence linking his claimed condition to such exposure.

Evidence submitted since the December 2001 rating decision, 
denying the claim for service connection for a low back 
disability, secondary to exposure to mustard gas, consists of 
a copy of the same letter from L.B.; statements from the 
veteran alleging that he was exposed to mustard gas in 
service and that he believed that exposure to be the cause of 
a low back disorder; and private medical evidence dated from 
1989 to 2001 showing treatment for a low back disorder.

With regard to this evidence, the Board notes that the letter 
from L.B. and the statements from the veteran do not 
constitute "new" evidence because they were either actually 
before the RO in December 2001 when the prior decision was 
made or the statements are cumulative redundant of statements 
that were before the RO at that time.  Concerning the private 
medical reports, this evidence is new but not material 
because it shows that the veteran sustained an on-the-job 
injury to his low back in 1983 and thereafter sought 
treatment for his back for other injuries sustained 
thereafter or for exacerbations of the original injury in 
1983.

For example, a note, dated in 1990, from a S. M., a physical 
therapist shows that the veteran reported having "injured 
his back in Oct. of 1983 when he lifted a large rock at 
work" and since that time he had experienced episodes of 
severe back pain.  Similarly, a noted, dated in October 1991, 
from M. W., M.D., mentioned the "original injury in 1983" 
and further noted that the veteran had slipped on a tile 
floor landing on his buttocks with pain since.  Similarly, in 
1989, the veteran was seen for complaints of back pain after 
lifting doors and twisting, and in 1990 after his pain got 
worse while working a jack hammer.  In 1998, the veteran was 
treated for a "workmen's comp back injury" when he reported 
that heavy work made his back sore which he related to a back 
injury in 1983.  The veteran continued to be seen regularly 
for back pain from 1998 to 2001.  Because this evidence does 
not pertain to a back injury in service, but rather shows an 
intervening injury or injuries, and because it does not 
relate a current low back disorder to an injury, disease, or 
event in service, to include exposure to mustard gas, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and it does not raise a reasonable 
possibility of substantiating it.

The evidence received since the December 2001 rating decision 
was previously submitted to agency decisionmakers; does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; is cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the Board concludes that the December 2001 rating decision 
denying service connection for a low back disability, 
secondary to exposure to mustard gas, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  Moreover, the Board concludes that 
evidence received since the December 2001 rating decision 
denying service connection for a low back disability, 
secondary to exposure to mustard gas, is not new and 
material, and the veteran's claim for service connection for 
a low back disability, secondary to exposure to mustard gas, 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  Accordingly, the claim must be denied.


ORDER

New and material evidence having not been submitted, a claim 
for service connection for a low back disability, secondary 
to exposure to mustard gas, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


